DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
As of claim 6, term “touch panel are share a screen” the word “are” seems a typographical error and should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishizaki et al. (US Pub 2019/0189041).
As of claims 1 and 11, Ishizaki discloses a merchandise shelf (via display shelf; see fig. 2), comprising: 
a display that displays an image showing a range in which a commodity is displayed (via display 10 displaying an image showing a range in which a product is displayed; see fig. 2; also see paraqgrpah [0031]) ; 
a touch panel for input of an operation correlated with the image (via display comprising a touch panel 16B; see fig. 3); 
a memory that correlates and stores an identifier of the commodity and the range (via a storage device storing a product information item (identifier of the commodity) and image data item indicting a shelf label image that is displayed by the display device 10; see paraqgrpah [0036], the storage devices stores the image data displayed on the display, so when the image is expanded (fig. 14) the storage will store such information; see paraqgrpah [0025]); and 
a processor that changes the range stored by the memory and changes the image showing the range displayed by the display panel by a drag operation input to the touch panel (via display processor changing the range (area) and the image showing on the display device 10 by an employee’s gesture; see fig. 14; also see paragraphs [0024], [0025] and [0089]).  
As of claims 2 and 18, Ishizaki discloses that the display and the touch panel are superimposed (via display panel display 16A and touch panel 16B superimposed; see paraqgrpah [0042]).  

As of claim 6, Ishizaki discloses that the display and the touch panel share a screen (via display panel 16A and touch panel 16B sharing a screen together; see fig. 3; also see paragraph [0042]).  
As of claim 7, Ishizaki discloses the processor is a central processing unit (via CPU 13; see fig. 3).  
As of claims 9 and 15, Ishizaki discloses that the display and the processor are connected by wireless communication (Ishizaki discloses that the processing of the image editing can be done at the server level, and as shown in fig. 1 the server and display are wirelessly connected; see paragraphs [0096]).  
As of claims 10, 16 and 17, Ishizaki discloses all the limitations of the claimed invention as mentioned in claim 1, Ishizaki discloses a settlement server that correlates the commodity with a price (via server 40 storing “product information item” which includes at least a product name and a price of a product indicated by the product name (see paragraphs [0030] and [0036]).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US Pub 2019/0189041) in view of Applicant Admitted Prior Art (AAPA).
As of claims 3, 12 and 19, Ishizaki discloses that the display 10 communicates with a portable terminal 20 via a wireless means (see paragraphs [0033]) and with a server 40 using a communication module 15 (see fig. 3; also see paragraphs [0041]), however it does not explicitly disclose that reading a terminal identifier and transmitting the terminal identifier and the identifier of the commodity after reading of the terminal identifier. 

	From the teaching of AAPA it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ishizaki to include the function of reading a terminal identifier and sending terminal and product identifier to a server in order to effortlessly purchase items at a store.	
As of claim 4, Ishizaki discloses that the display and the antenna are superimposed (see fig. 3; also see paragraph [0047], showing an example of hardware configuration of the display device 10).  
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (US Pub 2019/0189041) in view of Matayoshi (US Pub 2020/0286135).
As of claims 8 and 14, Ishizaki discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose a speaker that makes a noise when the commodity is selected for purchase. 

From the teaching of Matayoshi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ishizaki to include the function of making a noise as taught by Matayoshi in order to provide a better customer experience and helps retailers increase customer engagement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nel (US Pub 2019/0339923) discloses that a controller 202 can arrange and scale product image data associated with each product 106, 108, and 110 to be presented in the appropriate pixel groups pixel groups of electronic display 104 (see fig. 3; also see paragraphs [0049]-[0051]).
Swafford (US Pub 2019/0282000) discloses a system and method for a merchandizing display wherien a worker can change a parameter of a user interface being displayed, such as the size of the user interface, the shape of the user interface, or the location of the user interface on the single continuous display. As such, a worker easily can modify any aspect of a user interface corresponding to a product at the point of sale (see figs. 30A-30B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NABIL H SYED/Primary Examiner, Art Unit 2683